PER CURIAM.
Employee Benefit Claims, Inc. appeals an order denying its motion for relief from judgment and affirming the final judgment entered following default judgment and non-jury trial on the issue of damages. It is well settled that a demand for jury trial entitles the demanding party to a jury determination as to damages, even after entry of a default. Air Unlimited, Inc. v. Volare Air, Inc., 428 So.2d 294 (Fla. 3d DCA 1983); Ansel v. Kizer, 428 So.2d 671 (Fla. 2d DCA 1982); Saunders v. Saunders, 346 So.2d 1057 (Fla. 1st DCA 1977). Accordingly, we hold that the trial court erred in conducting a non-jury trial, and we remand for a jury trial solely on the issue of damages. We find no merit in the other points raised.
Affirmed in part; reversed in part; remanded with directions.